Citation Nr: 1110599	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-13 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a fractured nose with loss of sense of smell.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In November 2006, the Veteran submitted a VA Form-9, wherein he requested a hearing before the Board.  The RO construed this as a notice of disagreement as to the July 2006 rating decision.  Subsequently, in a July 2007 written statement, which the RO accepted as his substantive appeal, the Veteran failed to indicate whether he wished a hearing before the Board.  However, there is no evidence in the claims file that the Veteran has withdrawn his November 2006 request.  As such, a remand is warranted to clarify whether the Veteran wishes to have a hearing before the Board.

Accordingly, the case is remanded for the following action:

The RO must contact the Veteran to clarify whether he still wishes a hearing before the Board, and if so, the type of hearing before the Board he desires, i.e., a videoconference hearing at the RO, a travel Board hearing at the RO, or a Central Office hearing before the Board in Washington, DC.  The hearing must then be docketed in accordance with the Veteran's request.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


